EXHIBIT 10.2

OCCIDENTAL PETROLEUM CORPORATION

2005 LONG-TERM INCENTIVE PLAN

TOTAL SHAREHOLDER RETURN INCENTIVE AWARD AGREEMENT

(Equity-based, Equity and Cash-settled Award)

 

GRANTEE:

«First» «Last»

 

 

DATE OF GRANT:

July 15, 2009

 

 

TARGET PERFORMANCE SHARES:

«TSRShares»

 

 

PERFORMANCE PERIOD:

July 15, 2009 through July 14, 2013

 

 

THIS AGREEMENT (this “Agreement”) is made as of the Date of Grant between
OCCIDENTAL PETROLEUM CORPORATION, a Delaware corporation (“Occidental” and, with
its subsidiaries, the “Company”), and Grantee.

 

1.  GRANT OF TARGET PERFORMANCE SHARES. In accordance with this Agreement and
the Occidental Petroleum Corporation 2005 Long-Term Incentive Plan, as the same
may be amended from time to time (the “Plan”), Occidental grants to the Grantee
as of the Date of Grant, the right to receive 60% in Shares and 40% in cash up
to 200% of the number/value of Target Performance Shares. For the purposes of
this Agreement, “Target Performance Shares” means a bookkeeping entry that
records the equivalent of Shares awarded pursuant to Section 4.2 of the Plan
that is payable upon the achievement of the Performance Goal. Target Performance
Shares are not Shares and have no voting rights or, except as stated in Section
6, dividend rights.

 

2.  RESTRICTIONS ON TRANSFER. (a) Neither this Agreement nor any right to
receive Shares or cash pursuant to this Agreement may be transferred or assigned
by the Grantee other than (i) to a beneficiary designated on a form approved by
the Company (if enforceable under local law), by will or, if the Grantee dies
without designating a beneficiary of a valid will, by the laws of descent and
distribution, or (ii) pursuant to a domestic relations order, if applicable, (if
approved or ratified by the Committee).

 

(b) Further, 50% of net after-tax Shares received under this Agreement to any
individual who was a Named Executive Officer during the last completed fiscal
year prior to vesting may not be transferred, sold, pledged, exchanged, assigned
or otherwise encumbered or disposed of by the Grantee other than (i) to a
beneficiary designated on a form approved by the Company (if enforceable under
local law), by will or, if the Grantee dies without designating a beneficiary of
a valid will, by the laws of descent and distribution, (ii) pursuant to a
domestic relations order, if applicable (if approved or ratified by the
Committee), or (iii) until the third anniversary date of the vesting of the
Shares under this Award. Any purported transfer, encumbrance or other
disposition of the Shares that is in violation of this Section 2 shall be null
and void, and the other party to any such purported transaction shall not obtain
any rights to or interest in the Shares. For purposes of this Agreement, “Named
Executive Officer” has the meaning ascribed thereto pursuant to Item 402 of
Regulation S-K under the Securities Exchange Act of 1934.

 

3.  PERFORMANCE GOAL. The Performance Goal for the Performance Period is a peer
company comparison based on Total Shareholder Return (defined as Total
Stockholder Return in the Plan), as set forth on Exhibit 1. Total Shareholder
Return shall be calculated for each peer company using the average of its last
reported sale price per share of common stock on

 

 

1 of 12



the New York Stock Exchange - Composite Transactions for the last ten trading
days preceding July 15, 2009 and the average of its last reported sale price per
share of common stock on the New York Stock Exchange - Composite Transactions
for the last ten trading days preceding July 14, 2013. The peer companies are:
Anadarko Petroleum Corporation, Apache Corporation, BP p.l.c., Chevron
Corporation, ConocoPhillips, Devon Energy Corporation, ExxonMobil Corporation
and Royal Dutch Shell plc. If a peer company ceases to be a publicly-traded
company at any time during the Performance Period or the Committee determines
pursuant to Section 7 of this Agreement to reflect a change in circumstances
with respect to any peer company, then such company will be removed as a peer
company and the achievement of the Performance Goal will be determined with
respect to the remaining peer companies as set forth on Exhibit 1.

 

 

4.  VESTING AND FORFEITURE OF TARGET PERFORMANCE SHARES. (a) If the Grantee
fails to accept this award prior to the next record date for the payment of
dividends on Shares subsequent to the Date of Grant, then, notwithstanding any
other provision of this award, the Grantee shall forfeit all rights under this
award and this award will become null and void. For purposes of this section,
acceptance of the award shall occur on the date the Company receives an original
of this Agreement signed by the Grantee.

 

(b) The Grantee must remain in the continuous employ of the Company through the
last day of the Performance Period to receive payment of this award. The
continuous employment of the Grantee will not be deemed to have been interrupted
by reason of the transfer of the Grantee’s employment among the Company and its
affiliates or an approved leave of absence. However, if, prior to the end of the
Performance Period, the Grantee dies or becomes permanently disabled while in
the employ of the Company and terminates as a result thereof, retires with the
consent of the Company, or terminates employment for the convenience of the
Company (each of the foregoing, a “Forfeiture Event”), then the number of Target
Performance Shares upon which the Grantee's award is based will be reduced on a
pro rata basis based upon the number of days remaining in the Performance Period
following the date of the Forfeiture Event. If the Grantee terminates employment
voluntarily or is terminated for cause before the end of the Performance Period,
then this Agreement will terminate automatically on the date of Grantee’s
termination and Grantee shall forfeit the right to receive any Shares or cash
hereunder.

 

(c) The Grantee's right to receive payment of this award in an amount not to
exceed 200% of the Target Performance Shares, rounded up to the nearest whole
share, will be based on, and become nonforfeitable upon the Committee’s
certification of, the attainment of the Performance Goal.

 

(d) Notwithstanding Section 4(c), if a Change in Control event occurs prior to
the end of the Performance Period, the Grantee's right to receive payment at the
Target Performance Share level (as adjusted for any Forfeiture Event pursuant to
Section 4(b)) will become nonforfeitable. The right to receive Shares and cash
in excess of the Target Performance Share level (as adjusted for any Forfeiture
Event pursuant to Section 4(b)) will be forfeited.

 

(e) Notwithstanding Section 4(c), if Occidental’s Total Shareholder Return does
not exceed the Total Shareholder Return of the Standard & Poor’s 500 Stock Index
(S&P 500 Index) for the same period, the Grantee’s right to receive Shares and
cash in excess of the Target Performance Share level will be forfeited. This
comparison shall be calculated using Occidental’s Total Shareholder Return as
defined under Section 3, and by using the average of

 

 

 

 

2 of 12



the closing S&P 500 Index value for the last ten trading days preceding July 15,
2009 and the average of the closing S&P 500 Index value for the last ten trading
days preceding July 14, 2013 to calculate the Total Shareholder Return for the
S&P 500 Index.

 

5.  PAYMENT OF AWARDS. The Target Performance Shares as adjusted pursuant to
Sections 4 and 7 of this Agreement will be settled 60% in Shares and 40% in
cash. The cash payment will equal the closing price of the Shares on the New
York Stock Exchange on the date of the Committee’s certification (the
“Certification Date Value”) of the attainment of the Performance Goal multiplied
by 40% of the Target Performance Shares earned at the Performance Goal level
attained and will be paid as promptly as practicable after such date. The Shares
covered by this Agreement or any prorated portion thereof shall be issued to the
Grantee as promptly as practicable after the Committee's certification of the
attainment of the Performance Goal or the Change in Control event, as the case
may be. Each of the cash payment and the Shares shall in any event be made no
later than the 15th day of the third month following the end of the first
taxable year in which the award is no longer subject to a substantial risk of
forfeiture.

 

6.  CREDITING AND PAYMENT OF DIVIDEND EQUIVALENTS. With respect to the number of
Target Performance Shares listed above, the Grantee will be credited on the
books and records of Occidental with an amount (the “Dividend Equivalent”) equal
to the amount per share of any cash dividends declared by the Board on the
outstanding Shares as and when declared with a record date during the period
beginning on the Date of Grant and ending with respect to any portion of the
Target Performance Shares covered by this Agreement on the date on which the
Grantee's right to receive such portion becomes nonforfeitable, or, if earlier,
the date on which the Grantee forfeits the right to receive such portion.
Occidental will pay in cash to the Grantee an amount equal to the Dividend
Equivalents credited to such Grantee as promptly as may be practicable after the
Grantee has been credited with a Dividend Equivalent.

 

7.  ADJUSTMENTS. (a) The number of Target Performance Shares or kind of shares
of stock covered by this Agreement shall be adjusted as the Committee determines
pursuant to Section 7.2 of the Plan in order to prevent dilution or expansion of
the Grantee's rights under this Agreement as a result of events such as stock
dividends, stock splits or other changes in the capital structure of Occidental,
or any merger, consolidation, spin-off, liquidation or other corporate
transaction having a similar effect. If any such adjustment occurs, the Company
will give the Grantee written notice of the adjustment.

 

(b) In addition, the Committee may adjust the Performance Goal or other features
of this Grant as permitted by Section 5.2.3 of the Plan.

 

8.  NO EMPLOYMENT CONTRACT. Nothing in this Agreement confers upon the Grantee
any right with respect to continued employment by the Company, nor limits in any
manner the right of the Company to terminate the employment or adjust the
compensation of the Grantee. Unless otherwise agreed in a writing signed by the
Grantee and an authorized representative of the Company, the Grantee’s
employment with the Company is at will and may be terminated at any time by the
Grantee or the Company.

 

9.  TAXES AND WITHHOLDING. Regardless of any action the Company takes with
respect to any or all income tax (including U.S. federal, state and local tax
and non-U.S. tax), social insurance, payroll tax, payment on account or other
tax-related items related to the Grantee’s participation in the Plan and legally
applicable to the Grantee (“Tax-Related Items”), the Grantee

 

 

3 of 12



acknowledges that the ultimate liability for all Tax-Related Items is and
remains the Grantee’s responsibility and may exceed the amount actually withheld
by the Company. The Grantee further acknowledges that the Company (i) makes no
representations or undertakings regarding the treatment of any Tax-Related Items
in connection with any aspect of this Total Shareholder Return Incentive Award,
including the grant or vesting of the Total Shareholder Return Incentive Award
and the receipt of Dividend Equivalents; and (ii) does not commit to and is
under no obligation to structure the terms of the grant or any aspect of the
Total Shareholder Return Incentive Award to reduce or eliminate the Grantee’s
liability for Tax-Related Items or achieve any particular tax result. Further,
if the Grantee has become subject to tax in more than one jurisdiction between
the Date of Grant and the date of any relevant taxable event, the Grantee
acknowledges that the Company may be required to withhold or account for
Tax-Related Items in more than one jurisdiction.

 

Prior to the relevant taxable event, the Grantee shall pay or make adequate
arrangements satisfactory to the Company to satisfy all Tax-Related Items. In
this regard, the Grantee authorizes the Company to withhold all applicable
Tax-Related Items legally payable by the Grantee (A) in connection with the
issuance of any Shares or the payment of cash or any other consideration
pursuant to this Total Shareholder Return Incentive Award (other than the
payment of Dividend Equivalents), 40% from any cash amount payable under this
Agreement and, 60% from the Shares that are issued or transferred to the Grantee
pursuant to this Agreement, unless the Grantee otherwise instructs the Company
in writing not less than thirty (30) days prior to the end of the Performance
Period, or (B) in connection with the granting of Target Performance Shares or
the payment of Dividend Equivalents pursuant to this grant of Target Performance
Shares, from the Grantee’s wages or other cash compensation (including Dividend
Equivalents). The Grantee shall pay to the Company any amount of Tax-Related
Items that the Company may be required to withhold as a result of the Grantee’s
receipt of this Total Shareholder Return Incentive Award that cannot be
satisfied by the means previously described.

 

10.  COMPLIANCE WITH LAW. The Company will make reasonable efforts to comply
with all applicable federal, state and non-U.S. securities laws; however, the
Company will not issue any Shares or other securities pursuant to this Agreement
if their issuance would result in a violation of any such law. However, If it is
not feasible for the Company to comply with such laws with respect to the grant
or settlement of these awards, then the awards may be cancelled without any
compensation or additional benefits provided to Grantee as a result of the
cancellation.

 

11.  RELATION TO OTHER BENEFITS. The benefits received by the Grantee under this
Agreement will not be taken into account in determining any benefits to which
the Grantee may be entitled under any profit sharing, retirement or other
benefit or compensation plan maintained by the Company, including the amount of
any life insurance coverage available to any beneficiary of the Grantee under
any life insurance plan covering employees of the Company. Additionally, the
Target Performance Shares are not part of normal or expected compensation or
salary for any purposes, including, but not limited to calculation of any
severance, resignation, termination, redundancy, end of service payments,
bonuses or long-service awards. This grant of Target Performance Shares does not
create any contractual or other right to receive future grants of Target
Performance Shares, or benefits in lieu of Target Performance Shares, even if
Grantee has a history of receiving Target Performance Shares or other stock or
cash awards.

 

12.  AMENDMENTS. The Plan may be modified, amended, suspended or terminated by
the Board at any time, as provided in the Plan. Any amendment to the Plan will
be deemed to be

 

 

4 of 12



an amendment to this Agreement to the extent it is applicable to this Agreement;
however, no amendment will adversely affect the rights of the Grantee under this
Agreement without the Grantee's consent.

 

13.  SEVERABILITY. If one or more of the provisions of this Agreement is
invalidated for any reason by a court of competent jurisdiction, the invalidated
provisions shall be deemed to be separable from the other provisions of this
Agreement, and the remaining provisions of this Agreement will continue to be
valid and fully enforceable.

 

14.  ENTIRE AGREEMENT; RELATION TO PLAN; INTERPRETATION. Except as specifically
provided in this Section, this Agreement, the Exhibit and the Attachments
incorporated in this Agreement constitute the entire agreement between the
Company and the Grantee with respect to this Total Shareholder Return Incentive
Award. This Agreement is subject to the terms and conditions of the Plan. In the
event of any inconsistent provisions between this Agreement and the Plan, the
provisions of the Plan control. Capitalized terms used in this Agreement without
definition have the meanings assigned to them in the Plan. References to
Sections, Exhibits and Attachments are to Sections and Exhibits of, and
Attachments incorporated in, this Agreement unless otherwise noted.

 

15.  SUCCESSORS AND ASSIGNS. Subject to Sections 2 and 4, the provisions of this
Agreement shall be for the benefit of, and be binding upon, the successors,
administrators, heirs, legal representatives and assigns of the Grantee, and the
successors and assigns of the Company.

 

16.  GOVERNING LAW. The laws of the State of Delaware govern the interpretation,
performance, and enforcement of this Agreement.

 

17.  PRIVACY RIGHTS. By accepting this Total Shareholder Return Incentive Award,
the Grantee explicitly and unambiguously consents to the collection, use and
transfer, in electronic or other form, of the Grantee’s personal data as
described in this Agreement by and among, as applicable, the Company and its
affiliates for the exclusive purpose of implementing, administering and managing
the Grantee’s participation in the Plan. The Grantee understands that the
Company holds or may receive from any agent designated by the Company certain
personal information about the Grantee, including, but not limited to, the
Grantee’s name, home address and telephone number, date of birth, social
insurance number or other identification number, salary, nationality, job title,
any shares of stock or directorships held in the Company, details of this Total
Shareholder Return Incentive Award or any other entitlement to shares of stock
awarded, canceled, exercised, vested, unvested or outstanding in the Grantee’s
favor, for the purpose of implementing, administering and managing the Plan,
including complying with applicable tax and securities laws (“Data”). Data may
be transferred to any third parties assisting in the implementation,
administration and management of the Plan. These recipients may be located in
the Grantee’s country or elsewhere, and may have different data privacy laws and
protections than the Grantee’s country. By accepting this Agreement, the Grantee
authorizes the recipients to receive, possess, use, retain and transfer the
Data, in electronic or other form, for the purposes described above. The Grantee
may, at any time, view Data, request additional information about the storage
and processing of Data, require any necessary amendments to Data or refuse or
withdraw the consents herein, in any case without cost, by contacting the
Committee in writing. Refusing or withdrawing consent may affect the Grantee’s
ability to participate in the Plan.

 

18.  ELECTRONIC DELIVERY AND ACCEPTANCE. The Company may, in its sole
discretion,

 

 

5 of 12



decide to deliver any documents related to this Total Shareholder Return
Incentive Award granted under the Plan or future awards that may be granted
under the Plan (if any) by electronic means or to request the Grantee’s consent
to participate in the Plan by electronic means. The Grantee hereby consents to
receive such documents by electronic delivery and, if requested, to participate
in the Plan through an on-line or electronic system established and maintained
by the Company or another third party designated by the Company.

 

19.  GRANTEE'S REPRESENTATIONS AND RELEASES. By accepting this Total Shareholder
Return Incentive Award, the Grantee acknowledges that the Grantee has read this
Agreement and understands that (i) the grant of this Total Shareholder Return
Incentive Award is made voluntarily by Occidental in its discretion with no
liability on the part of any of its direct or indirect subsidiaries and that, if
the Grantee is not an employee of Occidental, the Grantee is not, and will not
be considered, an employee of Occidental but the Grantee is a third party
(employee of a subsidiary) to whom this Total Shareholder Return Incentive Award
is granted; (ii) all decisions with respect to future awards, if any, will be at
the sole discretion of Occidental; (iii) the Grantee’s participation in the Plan
is voluntary; (iv) this Total Shareholder Return Incentive Award is an
extraordinary item that does not constitute a regular and recurring item of base
compensation; (v) the future value of any Shares issued pursuant to this Total
Shareholder Return Incentive Award cannot be predicted and Occidental does not
assume liability in the event such Shares have no value in the future; (vi)
subject to the terms of any tax equalization agreement between the Grantee and
the entity employing the Grantee, the Grantee will be solely responsible for the
payment or nonpayment of taxes imposed or threatened to be imposed by any
authority of any jurisdiction; and (vii) Occidental is not providing any tax,
legal or financial advice with respect to this Total Shareholder Return
Incentive Award or the Grantee’s participation in the Plan.

 

In consideration of the grant of this Total Shareholder Return Incentive Award,
no claim or entitlement to compensation or damages shall arise from termination
of this Total Shareholder Return Incentive Award or diminution in value of this
Total Shareholder Return Incentive Award or Shares issued pursuant to this Total
Shareholder Return Incentive Award resulting from termination of the Grantee’s
employment by the Company (for any reason whatsoever) and, to the extent
permitted by law, the Grantee irrevocably releases the Company from any such
claim that may arise; if, notwithstanding the foregoing, any such claim is found
by a court of competent jurisdiction to have arisen, then, by accepting this
Agreement, the Grantee shall be deemed irrevocably to have waived his or her
entitlement to pursue such claim.

 

By accepting this Total Shareholder Return Incentive Award, the Grantee agrees,
to the extent not contrary to applicable law, to the General Terms of Employment
set out on Attachment 1 and the Arbitration Provisions set out on Attachment 2,
which, in each case, are incorporated in this Agreement by reference.

 

20.  RELATION TO EMPLOYMENT AGREEMENT. In the event of any inconsistent
provisions between this Agreement and any employment agreement between the
Grantee and the Company, the provisions of this Agreement control except with
respect to Attachment 2 Arbitration Provisions.

 

21.  IMPOSITION OF OTHER REQUIREMENTS. Occidental reserves the right to impose
other requirements on the Grantee’s participation in the Plan and on the Total
Shareholder Return Incentive Award, to the extent Occidental determines it is
necessary or advisable in order to comply with local law or facilitate the
administration of the Plan,

 

 

6 of 12



and to require the Grantee to sign any additional agreements or undertakings
that may be necessary to accomplish the foregoing.

 

22.  COMPLIANCE WITH SECTION 409A OF THE INTERNAL REVENUE CODE. Notwithstanding
anything to the contrary contained in this Agreement, to the extent that the
Board determines that the Plan or this award is subject to Section 409A of the
U.S. Internal Revenue Code (the “Code”) and fails to comply with the
requirements of Section 409A of the Code, the Board reserves the right (without
any obligation to do so) to amend or terminate the Plan and/or amend,
restructure, terminate or replace this award in order to cause this award to
either not be subject to Section 409A of the Code or to comply with the
applicable provisions of such section.

 

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed on its
behalf by its duly authorized officer and Grantee has also executed this
Agreement in duplicate.

 

 

OCCIDENTAL PETROLEUM CORPORATION

 

 

 

 

 

 

 

 

 

By:

/s/ DONALD P. DE BRIER

 

 

 

 

 

 

The undersigned Grantee hereby accepts this Total Shareholder Return Incentive
Award, subject to the terms and conditions of the Plan and the terms and
conditions set forth in this Agreement.

 

 

 

 

 

 

 

 

 

 

Grantee

 

 

 

 

 

Date:

 

 

 

 

 

 

 

 

7 of 12



EXHIBIT 1

2005 Long-Term Incentive Plan

2009 Total Shareholder Return Incentive Award

 

 

Example of Total Shareholder Return Payout Calculations

 

Step 1: Order Peer Companies by TSR values (excluding Oxy) highest to lowest,
assign ordinal values starting at lowest value

 

 

Peer

TSR

Ordinal

 

 

Company

Value

Value

 

 

A

313.4

8

 

 

B

300.4

7

 

 

C

264.2

6

 

 

D

257.0

5

 

 

E

253.8

4

 

 

F

242.0

3

 

 

G

196.3

2

 

 

H

136.1

1

 

 

Step 2: Calculate bottom 1/3 threshold

 

n = number of companies (excluding Oxy) = 8

 

q = (n ─ 1) x (0.33) = (8 ─ 1) x (0.33) = 2.31

 

j = integer portion of q = 2

 

g = noninteger portion of q = 0.31

 

Bottom 1/3 = [(1 ─ g) x ordinal value(j+1)] + [(g) x ordinal value(j+2)]

 

= [(1 ─ g) x (3rd ordinal value)] + [(g) x (4th ordinal value)]

 

= [(1 ─ 0.31) x (242.0)] + [(0.31) x (253.8)]

 

= 245.7

 

Step 3: Calculate top 1/3 threshold

 

n = number of companies (excluding Oxy) = 8

q = (n ─ 1)(0.67) = (8 - 1)(0.67) = 4.69

j = integer portion of q = 4

g = noninteger portion of q = 0.69

Top 1/3 = [(1 ─ g) x ordinal value(j+1)] + [(g) x ordinal value(j+2)]

 

= [(1 ─ g) x (5th ordinal value)] + [(g) x (6th ordinal value)]

 

= [(1 ─ 0.69) x (257.0)] + [(0.69) x (264.2)]

 

= 262.0

 

 

8 of 12



Step 4: Calculate payout for a specific Oxy TSR result (with payout limited to
200%)

 

If Oxy TSR result is less than or equal to bottom 1/3 then payout = 0%

 

Example: if Oxy TSR = 240.0, then payout = 0%

 

If Oxy TSR result is greater than or equal to top 1/3 and Oxy TSR result exceeds
S&P 500 Index TSR result, then payout = 200%

 

Example: if Oxy TSR = 290.3 and S&P 500 Index TSR = 280.0, then payout

= 200%

 

If Oxy TSR is between bottom 1/3 and top 1/3 and Oxy TSR exceeds S&P 500 Index
TSR then linearly interpolate as follows:

 

Payout = [(Oxy TSR - bottom 1/3 threshold) ÷ spread between top 1/3 and bottom
1/3] x 200%

 

Example: if Oxy TSR = 255.5, then payout

= [(255.5 ─ 245.7) ÷ (262.0 ─ 245.7)] x 200%

= 120%

 

If Oxy TSR is between bottom 1/3 and top 1/3 and Oxy TSR does not exceed S&P 500
Index TSR then payout = lesser of 100% or result of linear interpolation as
follows:

 

Payout = Lesser of: 100% or [(Oxy TSR – bottom 1/3 threshold) ÷ spread between
top 1/3 and bottom 1/3] x 200%

 

Example: if Oxy TSR = 255.5 and S&P Index TSR = 270.0, then payout

= lesser of 100% or [(255.5 ─ 245.7) ÷ (262.0 ─ 245.7)] x 200%

= 100%

 

Example: if Oxy TSR = 250.0 and S&P Index TSR = 270.0, then payout

= lesser of 100% or [(250.0 ─ 245.7) ÷ (262.0 ─ 245.7)] x 200%

= 53%

 

 

9 of 12



Attachment 1

 

General Terms of Employment

 

 

 

A.  Except as otherwise required by law or legal process, the Grantee will not
publish or divulge to any person, firm, corporation or institution and will not
use to the detriment of Occidental, or any of its subsidiaries or other
affiliates, or any of their respective officers, directors, employees or
stockholders (collectively, “Occidental Parties”), at any time during or after
the Grantee’s employment by any of them, any trade secrets or confidential
information of any of them (whether generated by them or as a result of any of
their business relationships), including such information as described in
Occidental’s Code of Business Conduct and other corporate policies, without
first obtaining the written permission of an officer of the Company.

 

B.  At the time of leaving employment with the Company, the Grantee will deliver
to the Company, and not keep or deliver to anyone else, any and all credit
cards, drawings, blueprints, specifications, devices, notes, notebooks,
memoranda, reports, studies, correspondence and other documents, and, in
general, any and all materials relating to the Occidental Parties (whether
generated by them or as a result of their business relationships), including any
copies (whether in paper or electronic form), that the Grantee has in the
Grantee’s possession or control.

 

C.  The Grantee will, during the Grantee’s employment by the Company, comply
with the provisions of Occidental’s Code of Business Conduct.

 

D.  Except as otherwise required by the Grantee’s job or permitted by law, the
Grantee will not make statements about any Occidental Parties (1) to the press,
electronic media, to any part of the investment community, to the public, or to
any person connected with, employed by or having a relationship with any of them
without permission of an officer of the Company or (2) that are derogatory,
defamatory or negative. Nothing herein, however, shall prevent Grantee from
making a good faith report or complaint to appropriate governmental authorities.
To the fullest extent permitted by law, Grantee will not interfere with or
disrupt any of the Company’s operations or otherwise take actions intended
directly to harm any of the Occidental Parties.

 

E.  All inventions, developments, designs, improvements, discoveries and ideas
that the Grantee makes or conceives in the course of employment by the Company,
whether or not during regular working hours, relating to any design, article of
manufacture, machine, apparatus, process, method, composition of matter, product
or any improvement or component thereof, that are manufactured, sold, leased,
used or under development by, or pertain to the present or possible future
business of the Company shall be a work-for-hire and become and remain the
property of Occidental, its successors and assigns.

 

The provisions of this Section do not apply to an invention that qualifies fully
under the provisions of Section 2870 of the California Labor Code, which
provides in substance that provisions in an employment agreement providing that
an employee shall assign or offer to assign rights in an invention to his or her
employer do not apply to an invention for which no equipment, supplies,
facilities, or trade secret information of the employer was used and which was
developed entirely on the employee’s own time, except for those inventions that
either (a) relate, at the time of conception or reduction to practice of the
invention, (1) to the business of the employer or (2) to the employer’s actual
or demonstrably anticipated research or development, or (b) result from any work
performed by the employee for the employer.

 

 

10 of 12



F.  The foregoing General Terms of Employment are not intended to be an
exclusive list of the employment terms and conditions that apply to the Grantee.
The Company, in its sole discretion, may at any time amend or supplement the
foregoing terms. The Grantee’s breach of the foregoing General Terms of
Employment will entitle the Company to take appropriate disciplinary action,
including, without limitation, reduction of the Total Shareholder Return
Incentive Award granted pursuant to this Agreement and termination of
employment.

 

 

11 of 12



Attachment 2

 

Arbitration Provisions

 

Any dispute arising out of or in any way related to the Grantee’s employment
with the Company, or the termination of that employment, will be decided
exclusively by final and binding arbitration pursuant to any procedures required
by applicable law. To the extent not inconsistent with applicable law, any
arbitration will be submitted to American Arbitration Association (“AAA”) and
subject to AAA Employment Arbitration Rules and Mediation Procedures in effect
at the time of filing of the demand for arbitration. Only the following claims
are excluded from this Agreement: (1) claims for workers’ compensation,
unemployment compensation, or state disability benefits, and claims based upon
any pension or welfare benefit plan the terms of which contain an arbitration or
other non-judicial dispute resolution procedure, (2) to the extent permitted by
applicable law, claims for provisional remedies to maintain the status quo
pending the outcome of arbitration, (3) claims based on compensation award
agreements and incentive plans and (4) claims which are not permitted by
applicable law to be subject to a binding pre-dispute arbitration agreement.

 

Any controversy regarding whether a particular dispute is subject to arbitration
under this Section shall be decided by the arbitrator.

 

To the extent required under applicable law, the Grantee’s responsibility for
payment of the neutral arbitrator’s fees and expenses shall be limited to an
amount equal to the filing fee that would be required for a state trial court
action and the Company shall pay all remaining fees and expenses of the
arbitrator. Unless otherwise required under applicable law, the parties shall
each pay their pro rata share of the neutral arbitrator's expenses and fees. Any
controversy regarding the payment of fees and expenses under this arbitration
provision shall be decided by the arbitrator.

 

The arbitrator may award any form of remedy or relief (including injunctive
relief) that would otherwise be available in court. Any award pursuant to said
arbitration shall be accompanied by a written opinion of the arbitrator setting
forth the reason for the award. The award rendered by the arbitrator shall be
conclusive and binding upon the parties hereto, and judgment upon the award may
be entered, and enforcement may be sought in, any court of competent
jurisdiction. To the extent not inconsistent with applicable laws, the
arbitrator will have the authority to hear and grant motions.

 

 

12 of 12